ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-17 are allowed because the prior art made of record does not teach an electric charging station and charging system for a container transport vehicle, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-2 and 4-7, 11-17, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:       
wherein said contacting unit is configured to establish a direct electrical connection between said electric charging station and electrical contacts of a chargeable battery of a container transport vehicle for a charging procedure of the battery; and
a mobile housing having said contacting unit and said charging device arranged together therein;
wherein said electric charging station including said contacting unit and said charging device is configured as a mobile unit that is freely transportable to any desired installation site within a terminal; and


4.         With respect to claim 3, the prior art made of record fails to teach the combination of steps recited in claim 3, including the following particular combination of steps as recited in claim 3, as follows: 
said contacting unit is configured to establish a direct electrical connection          between said electric charging station and electrical contacts of a chargeable battery of a container transport vehicle for a charging procedure of the battery; and
a mobile housing comprising an ISO container that is positionable on a vehicle trailer for transport both within the terminal and outside the terminal,
said ISO container having said contacting unit and said charging device arranged together therein;
wherein said electric charging station including said contacting unit and said        charging device is configured as a mobile unit that is freely transportable to any desired installation site within a terminal; and
wherein said ISO container defines an opening through which said contacting      unit is selectively movable out of said mobile housing for a charging procedure.

5.         With respect to claim 8-10, the prior art made of record fails to teach the combination of steps recited in claim 8, including the following particular combination of steps as recited in claim 8, as follows:

wherein said contacting unit is configured to establish a direct electrical connection between said electric charging station and said electrical contacts of said chargeable battery of said container transport vehicle for a charging procedure of said battery; and
a mobile housing having said contacting unit and said charging device arranged together therein;
wherein said electric charging station including said contacting unit and said charging device is configured as a mobile unit that is freely transportable to any desired installation site within a terminal;
wherein said mobile housing defines an opening through which said contacting unit is selectively moveable out of said mobile housing for a charging procedure; and 
wherein said electrical contacts are arranged in the region of said guide such that, for the charging procedure of said battery, said contacting unit of said electric charging station is guided to said electrical contacts by said guide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851